 
 
I 
111th CONGRESS 2d Session 
H. R. 6142 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2010 
Mr. Tonko introduced the following bill; which was referred to the Committee on Education and Labor 
 
A BILL 
To direct the Secretary of Labor, the Secretary of Energy, and the Secretary of Education to, jointly, develop a workforce training and education program to prepare workers for careers in the alternative energy and energy efficiency industries. 
 
 
1.Short titleThis Act may be cited as the Green Workforce Development Through Community Colleges Act. 
2.PurposeThe purpose of this Act is to direct the Secretary of Labor, the Secretary of Energy, and the Secretary of Education (in this Act referred to as the Secretaries) to, jointly, develop a workforce training and education program to prepare workers for careers in the alternative energy and energy efficiency industries. 
3.Advisory Commission 
(a)EstablishmentNot later than 1 year after the date of the enactment of this Act, the Secretaries shall establish and convene an advisory commission (in this Act referred to as the Commission). 
(b)Duties of the CommissionThe duties of the Commission shall be to carry out the following: 
(1)Review and analyze the skill needs of the alternative energy and energy efficiency fields. 
(2)Identify and define career pathways, including coursework, certification, and other training needed for career development in the following career areas in the alternative energy and energy efficiency fields: 
(A)Wind power, including the construction and maintenance of commercial and residential wind turbines. 
(B)Solar power, including commercial and residential photovoltaic installation. 
(C)Geo-thermal energy, including home and commercial heating and cooling and other applications. 
(D)Training of energy auditors to perform energy efficiency audits on both residential and commercial structures. 
(E)Energy efficient retrofit and renovation of residential and commercial structures. 
(3)Recommend a curriculum framework and best practices for educational and workforce training programs related to each career area described in paragraph (2), by consulting with leaders in alternative energy and energy efficiency fields, including— 
(A)community colleges identified by the Secretaries as leaders, or having the best practices, in alternative energy workforce development; 
(B)State energy offices and other local agencies with expertise in energy efficiency; and 
(C)representatives from the alternative energy industry and trade unions that represent workers in the alternative energy industry. 
(4)In making recommendations under paragraph (3), the Commission shall take into account variations in the skill level, work experience, and education of students who may participate in the educational and workforce training programs described in such paragraph. 
(5)Not later than 12 months after the date on which the first train-the-trainers grant is awarded under section 5, submit to the Secretaries of Labor, Energy, and Education, and the Committee on Education and Labor of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate, a report on that includes— 
(A)the Commission’s findings with regard to identifying career pathways related to the career areas described in paragraph (2); 
(B)the Commission’s recommendations regarding the curriculum framework for such career areas; and 
(C)other information and recommendations on best practices with respect to teaching in such career areas that the Commission considers appropriate. 
(6)Assist the Secretaries in administering the grant program established under section 5. 
(c)Membership 
(1)Number and appointmentThe Commission shall be composed of 15 members appointed not later than 45 days after the date of the enactment of this Act as follows: 
(A)5 individuals appointed by the Secretary of Energy. 
(B)5 individuals appointed by the Secretary of Labor. 
(C)5 individuals appointed by the Secretary of Education. 
(2)QualificationsOf the members appointed under subparagraph (A), a minimum of— 
(A)5 members shall represent employers in the energy efficiency field; and 
(B)5 members shall be experts in alternative energy workforce education in community colleges. 
(3)Terms 
(A)In generalEach member shall be appointed for the life of the Commission. 
(B)VacanciesA vacancy in the Commission shall be filed in the manner in which the original appointment was made. 
(4)CompensationAll members of the Commission shall serve voluntarily and without additional compensation. 
(5)ChairpersonThe Secretary of Labor shall designate a member of the Commission to be the Chairperson of the Commission. 
(6)MeetingsThe Commission shall— 
(A)hold its first meeting not later than 30 days after the date on which a majority of the members of the Commission have been appointed; and 
(B)meet at the call of the Chairperson. 
(7)QuorumA majority of the members of the Commission shall constitute a quorum, but a lesser number may hold hearings. 
(d)Staff of the Commission 
(1)Additional Staff 
(A)In generalThe Commission may appoint up to 3 additional staff who will report to the Chairperson. 
(B)Applicability of Certain Civil Service LawsThe staff of the Commission shall be appointed subject to the provisions of title 5, United States Code, governing appointments in the competitive service, and shall be paid in accordance with the provisions of 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates. 
(2)Staff of Federal AgenciesUpon request of the Chairman of the Commission, the head of any Federal department or agency may detail, on a nonreimbursable basis, any personnel of that department or agency to the Commission to assist it in carrying out its duties under this Act. 
(e)Powers of the Commission 
(1)Hearings and sessionsThe Commission may, for the purpose of carrying out its duties under this Act, hold hearings, sit and act at such times and places, take testimony, and receive evidence as the Commission considers appropriate. 
(2)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this subsection. 
(3)Obtaining Official DataThe Commission may secure directly from any department or agency of the Federal Government information necessary to enable it to carry out its duties under this Act. Upon request of the Chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission. 
(4)StudiesThe Commission may conduct studies to enable it to carry out its duties under this Act. 
(5)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government. 
(f)TerminationThe Commission shall terminate on 90 days after submitting its final report under subsection (b)(5). 
4.Posting report on websiteUpon receipt of the report under section 3(b)(5), the Secretary of Labor, Education, and Energy shall post on the Internet website of the Department of Labor, Education, and Energy, respectively, the report. 
5.Grants authorized 
(a)In generalFrom the amounts appropriated under section 8 to carry out this section, not earlier than fiscal year 2011, the Secretaries shall, jointly, award grants to community colleges for the purposes of providing education and workforce training in the alternative energy and energy efficiency fields. 
(b)ApplicationTo receive a grant under this Act, a community college shall submit an application to the Secretaries at such time, in such manner, and containing such information as the Secretaries may require. Such application shall include— 
(1)an identification of employment opportunities in the alternative energy and energy efficiency fields in the area served by the community college and the specific skills needed to obtain such employment opportunities, based on information from— 
(A)existing labor market and industry analyses; 
(B)local workforce investment boards; or 
(C)private, non-profit organizations or nonprofit business or economic development organizations; 
(2)an assurance that the community college will carry out detailed market research to assess, with respect to the area served by the community college— 
(A)the current and projected employment opportunities and labor demand in the alternative energy and energy efficiency fields; and 
(B)the job skills necessary to obtain such employment opportunities; and 
(3)an assurance that the community college will use the information described in paragraph (1) and the market research carried out by the college under paragraph (2) to establish education and workforce training programs that correspond to the employment opportunities in the alternative energy and energy efficiency fields in the area served by the community college, and the skills needs to obtain such opportunities. 
(c)Uses of fundsA community college receiving a grant under this Act shall use such grant funds to— 
(1)establish educational and workforce training programs that— 
(A)correspond to the employment opportunities in such fields, and the skills needs with respect to such opportunities in the area served by the community college, as determined by the information obtained, and the market research carried out, by the community college under subsection (b); 
(B)incorporate— 
(i)following the completion of the Commission’s report pursuant to section 3(b)(5) curriculum recommend private non-profit or not-for-profit business/economic development organizations developed by the Commission pursuant to such section; and 
(ii)best practices developed by community colleges pursuant to section 6; 
(2)assist students and graduates of the educational and workforce training program in apprenticeship and employment placement in the alternative energy and energy efficiency fields; 
(3)coordinate with the secondary schools and vocational schools in the area served by the community college to assist such schools in providing educational services in the alternative energy and energy efficiency fields for students enrolled in such schools (such as by assisting in the development of a curriculum or apprenticeship program in such fields); and 
(4)coordinate with local workforce investment boards to ensure— 
(A)access to enroll in the programs established under paragraph (1) to individuals participating in workforce investment activities in the local area; and 
(B)that the programs provide access to enrollment in the programs to— 
(i)dislocated workers; 
(ii)workers who are transitioning into careers in the alternative energy or energy efficiency fields; 
(iii)underrepresented minorities; and 
(iv)low-income individuals. 
6.Train the trainers Program 
(a)Grant program authorizedFrom the amount reserved under section 8(b), the Secretaries shall, jointly, award grants to up to 10 community colleges identified by the Secretaries as leaders in education and workforce training in the alternative energy and energy efficiency fields to develop best practices with respect to such education and training. 
(b)ApplicationA community college desiring to receive a grant under this section shall submit an application at such time, in such manner, and containing such information that the Secretaries may require, which shall, at a minimum, include information with respect to— 
(1)the training program in the alternative energy and energy efficiency fields that is being carried out by the community college; 
(2)the facility where the program is being carried out; 
(3)the curriculum for such program; and 
(4)any partnerships the community college— 
(A)has established with representatives of businesses, educational institutions, or other organizations that have expertise in the alternative energy or energy efficiency fields; and 
(B)that have provided training experience opportunities in such fields for students in the program. 
(c)Uses of fundsA community college receiving a grant under this section shall use such funds to develop best practices in instruction and instructor training with respect to education and workforce training programs carried out pursuant to section 5. Such funds may be used by the community college to cover any costs associated with the development of the best practices, including— 
(1)instructor salaries; and 
(2)the purchase of equipment and supplies. 
7.Supplement, not SupplantFunds made available under this Act shall be used to supplement, and not supplant, other Federal, State, and local funds that would otherwise be expended to carry out activities under this Act. 
8.Authorization of appropriations; Reservation 
(a)Authorization of AppropriationsThere are authorized to be appropriated $200,000,000 to carry out this Act for fiscal year 2012 and for each of the succeeding 4 fiscal years. 
(b)ReservationOf the amount appropriated under subsection (a) for a fiscal year, 15 percent shall be made available to carry out section 6 for such fiscal year. 
9.DefinitionsFor purposes of this Act: 
(1)Alternative energy fieldsThe term alternative energy fields means solar, wind, geothermal, and energy efficiency fields. 
(2)Career pathwaysThe term career pathways means a clear sequence of coursework and credentials enabling career development in a particular field that assists individuals of varying skill levels to enter and progress in jobs in that field. 
(3)Community CollegeThe term community college means a public institution of higher education at which the highest degree that is predominantly awarded to students is an associate’s degree. 
(4)Dislocated workerThe term dislocated worker has the meaning given the term in section 101 of the Workforce Investment Act of 1998. 
(5)Energy efficiency fieldsThe term energy efficiency fields means energy efficiency auditing for residential and commercial structures and energy efficiency retrofit for residential and commercial structures. 
(6)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001). 
(7)Local workforce investment boardThe term local workforce investment board refers to the term in section 117 of the Workforce Investment Act of 1998. 
(8)Low-income individualThe term low-income individual means an individual from a family whose taxable income for the preceding year did not exceed 150 percent an amount equal to the poverty level determined by using criteria of poverty established by the Bureau of the Census. 
(9)Secondary schoolThe term secondary school has the meaning given such term in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(10)SecretariesThe term Secretaries means the Secretary of Energy and the Secretary of Labor. 
(11)Vocational schoolThe term vocational school means— 
(A)a specialized public secondary school used exclusively or principally for the provision of career and technical education to individuals who are available for study in preparation for entering the labor market; or 
(B)the department of a public secondary school exclusively or principally used for providing career and technical education in not fewer than 5 different occupational fields to individuals who are available for study in preparation for entering the labor market. 
 
